Exhibit ESSEX PROPERTY TRUST, INC. Schedule of computation of Ratio and Earnings to Fixed Charges and Preferred Stock Dividends (Dollars in thousands, except ratios) Years ended December 31 2008 2007(1) 2006(1) 2005(1) 2004(1) Earnings: Income before discontinued operations $ 63,517 $ 42,349 $ 32,738 $ 47,266 $ 72,485 Gain on sales of real estate and retirement of debt (8,095 ) - - (6,391 ) (7,909 ) Minority interests 22,395 19,999 18,783 20,699 28,106 Interest expense 78,203 78,938 72,272 70,149 60,063 Amortization of deferred financing costs 2,883 3,055 2,745 1,947 1,560 Total earnings $ 158,903 $ 144,341 $ 126,538 $ 133,670 $ 154,305 Fixed charges: Interest expense $ 78,203 $ 78,938 $ 72,272 $ 70,149 $ 60,063 Amortization of deferred financing costs 2,883 3,055 2,745 1,947 1,560 Capitalized interest 10,908 5,134 3,913 1,100 1,997 Preferred stock dividends 9,241 9,174 5,145 1,953 1,952 Perpetual preferred unit distributions 9,909 10,238 10,238 10,238 14,175 Total fixed charges and preferred stock dividends $ 111,144 $ 106,539 $ 94,313 $ 85,387 $ 79,747 Ratio of earnings to fixed charges (excluding preferred stock dividends and preferred unit distributions) 1.73 X 1.66 X 1.60 X 1.83 X 2.43 X Ratio of earnings to combined fixed charges and preferred stock dividends 1.43 X 1.35 X 1.34 X 1.57 X 1.93 X (1) The results of operations for 2007, 2006, 2005 and 2004 have been reclassified to reflect discontinued operations for properties sold subsequent to December 31, 2007.
